Exhibit 10.10
 
 
Unofficial English Translation


Plant  Lease Agreement




Party A: Sanheshiye Development Company Jiulongpo District Chongqing


Party B: Beijing Agritech Fertilizer Limited, Chongqing Branch


Through the voluntary, equal and mutual negotiation, with regard to the matter
that Party A leases Party B its legally owned land and plant, both parties agree
as follows:


1.
Party A leases to Part B located in No.11-3 GeLeShan Metropolis Industry Garden.
The coverage of the office building is 607square meters. The coverage of the
workshop is 467 square meters.





2.
The term of the lease is five years, starting from April 01, 2007 to March 31,
2012. (The start date of the term of the lease shall be the date of the actual
delivery of the building.)



3. 
The rent is RMB 5/ square meters monthly. The total amount of the rent  is RMB
112,440/ year, after 5 years renew lease agreement the rent price go up by 10%.
The rent shall be paid quarterly. 4.Under the circumstance that Party B shall
not alter the general landscape and function of the building, with the prior
consent of Party A, Party B may partially alter the building.



5.
After signing the agreement, Party B shall pay Party A the security deposit
amount of RMB 10,000. Upon the expiration of the lease, if Party B does not
renew the lease, Party A shall return the security deposit without paying
interests to Party B within ten business days after the lease is expired and
Party B pay off all of the expenses of water, electricity, gas and the phone
bills.



6.
With regard to water, electricity and gas Party B consumes during the term of
the lease, the management company will calculate the expenses based on the
actual monthly use amount, and Party B shall pay such expenses according to the
invoices.

 

7.    During the term of the lease, Party A assumes the rights and obligations
as follows:
(1)
After signing the agreement, Party A shall not reclaim without due courses. In
the event Party A requests to reclaim during the term of the lease, Party B is
entitled to reject such requests. In case Party A unilaterally breaches the
agreement, it shall return the double amount of the security deposit to
compensate Part B.

(2)
Party A shall ensure that the building and its fixtures are in good condition
when it delivers them to Party B from the starting date of the lease.


 
 

--------------------------------------------------------------------------------


(3)
Party A shall guarantee the legality of the building and pay all and any of
governmental taxes.

 

8.  During the term of the lease, Party B assumes the rights and obligations as
follows:    
(1)
Party B shall pay the rent, security deposit and all expenses in accordance with
the agreement. In case Party B defers to pay any of such within the agreed
schedule, then after thirty days, Party A is entitled to cancel the lease.



(2)
After the signing of the agreement, in the event Party B fails to pay the rent
of the initial payment period and the security deposit more than ten days, Party
A is entitled to cancel the lease.



(3)
Without the written consent of Party A, Party B shall not sublease part of the
building, or transfer the lease to the third party, nor shall Party B share the
building with the third party in any way. In the event the aforesaid situations
occur, Party A is entitled to cancel the lease.



(4)
During the term of the lease, Party B shall strictly comply with the laws, rules
and regulations of the People’s Republic of China. Party B shall be strictly
prohibited from conducting any illegal or immoral activities by using the office
building.



9.
On the start date of the lease, both parties shall inspect the building and
equipments together, and sign and perform the delivery agreement. On the
cancellation date of the lease, both parties shall inspect the building and
equipments together, and sign and perform the building return agreement.



10.
Either party shall perform its duties in accordance with this agreement. Any
dispute arising from or in connection with this agreement or any unspecified
matters shall be negotiated by both parties. In the event that both parties fail
to reach an agreement, either party may submit the dispute to the Beijing
Arbitration Commission.



11.
Any matter not specified in this agreement may be negotiated by both parties and
sign a supplement to the agreement. The supplement and this agreement have the
same legal effect and are equally binding to both parties.



12.
In the event that the natural disaster, the adjustment of the national policy
and any other event of force majeure occur, both parties shall negotiate to
reach an agreement.



13.
This agreement consists four original copies, Party A and Party B holds two
respectively.






--------------------------------------------------------------------------------






Party A
Sanheshiye Development Company Jiulongpo District Chongqing
/s/ Anfu Fan            
Legal Representative:  Anfu Fan


April 1, 2007


Party B
Beijing Agritech Fertilizer Limited, Chongqing Branch
/s/ Tanbiao Guo           
Legal Representative: Tanbiao Guo


April 1, 2007





--------------------------------------------------------------------------------

